Citation Nr: 1009187	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-24 382	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1953 to 
October 1957 and from December 1957 to September 1975, 
including a tour in Vietnam.  He died in March 2006.  The 
Appellant is his surviving spouse (widow).  She appealed to 
the Board of Veterans' Appeals (Board) from an August 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which denied her 
claim for service connection for the cause of the Veteran's 
death.

In October 2009, in support of her claim, the Appellant and 
her son testified at a hearing at the RO before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.  During the hearing, 
the Appellant submitted additional evidence and waived her 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).

Because the claim requires further development, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC).  Although the Board sincerely regrets the 
additional delay that will result from this remand, it is 
necessary to ensure there is a complete record upon which to 
decide this appeal so the Appellant is afforded every 
possible consideration.




REMAND

On remand, the RO/AMC first needs to send the appellant 
additional notice to comply with the Veterans Claims 
Assistance Act (VCAA) - and, in particular, the holding in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In Hupp, 
the Court held that for Dependency and Indemnity Compensation 
(DIC) benefits, including claims for cause of death, VCAA 
notice must include:  (1) a statement of the conditions, if 
any, for which the Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate the DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The appellant has not received this required Hupp 
notice, and must before deciding the appeal of her cause-of-
death claim.

The appellant also needs to receive VCAA notice to comply 
with the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007), insofar as notifying her of all elements of 
her claim, including concerning the downstream effective 
date.

Lastly, the RO/AMC needs to obtain a medical nexus opinion to 
assist in determining whether any condition related to the 
Veteran's military service either caused or contributed 
substantially or materially to his death.

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence must show that a 
disability either incurred in or aggravated by his military 
service, or which was proximately due to, the result of, or 
aggravated by a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. §§ 
1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.



A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).

A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  38 C.F.R. § 3.312(c).

It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated regardless of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his certificate of death, the Veteran died in 
March 2006 of colorectal cancer of 2 years' duration - so 
meaning since 2004 or thereabouts.  His military service had 
ended many years earlier, in September 1975.

Although the appellant-widow concedes the Veteran's 
ultimately fatal cancer did not initially manifest while he 
was in the military, indeed, not until many years later, she 
believes it is nonetheless the result of his exposure to 
Agent Orange while in Vietnam and, thus, entitled to service 
connection just the same.  This theory of entitlement is 
predicated on the notion that diseases associated with 
exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam during the 
Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  


This presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  These diseases are:  chloracne or 
other acneform disease consistent with chloracne, Type II 
Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).

Here, though, although VA has conceded the Veteran served in 
Vietnam and, therefore, is entitled to the presumption that 
his tour there involved exposure to toxic herbicides 
(including, specifically, the dioxin in Agent Orange), he did 
not die from one of the cancers listed above typically 
associated with said exposure.  The Secretary of VA has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630-
27641 (2003).

Nevertheless, this does not altogether preclude the appellant 
from establishing her entitlement to service connection based 
on the Veteran's presumed exposure to Agent Orange in Vietnam 
with sufficient proof of actual direct causation to link his 
terminal cancer to his military service.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  See, too, McCartt v. West, 
12 Vet. App. 164, 167 (1999) (indicating the principles set 
forth in Combee -  which, instead, concerned exposure to 
radiation, are equally applicable in cases as here involving 
Agent Orange exposure to establish direct causation).



In testimony and argument presented during their October 2009 
hearing, the appellant, her son, and representative 
maintained the Veteran had liver and lung cancer - also 
pointing out that lung cancer is on the list of diseases 
presumptively associated with exposure to Agent Orange in 
Vietnam.  And they contend his liver and lung cancer had 
spread (metastasized) to his colon, so that, all things 
considered, he did not actually die from colon cancer, rather 
from cancer that had originated elsewhere in his body and 
which is covered by the presumption mentioned as being due to 
exposure to Agent Orange in Vietnam.  So they believe a 
medical opinion is needed to determine where the ultimately 
terminal cancer originated, i.e., the primary site, and 
whether it indeed had spread to his colon.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), 
the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does 
not always require the Secretary of VA to assist the claimant 
in obtaining a medical opinion for a DIC claim, but it does 
require VA to assist a claimant in obtaining such whenever it 
is necessary to substantiate the DIC claim.  The Federal 
Circuit Court added that there was no duty to provide a VA 
opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) 
since this provision is explicitly limited to claims for 
disability compensation (service connection), which is 
defined as a monthly payment made by VA to a Veteran, and 
therefore does not pertain to a DIC claim.  Id.  But see Wood 
v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in 
the context of a DIC claim, VA must also consider that 38 
U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination or obtain an opinion when 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim).

So given this asserted linkage between the Veteran's terminal 
cancer and his already conceded exposure to Agent Orange in 
Vietnam, the Board believes a medical opinion is needed to 
fairly decide this appeal.

Accordingly, the cause-of-death claim is REMANDED for the 
following additional development and consideration:

1.  Send the Appellant-widow a VCAA 
notice letter to comply with Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007) by containing:  (1) a statement 
of the conditions for which the Veteran 
was service connected at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim - including 
for cause of death, based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.

In addition, this letter must comply 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007), in terms of also apprising the 
Appellant of all elements of her claim, 
including the downstream effective date 
element.

2.  Obtain a medical opinion concerning 
the likelihood (very likely, as likely 
as not, unlikely) the Veteran's 
terminal cancer was the result of his 
military service, and especially his 
presumed exposure to Agent Orange in 
Vietnam.  In particular, medical 
comment is needed concerning whether 
the colorectal cancer of 2 years' 
duration, meaning since 2004, listed on 
his death certificate as the cause of 
his death had originated elsewhere - 
specifically, in his lungs and/or 
liver, and had spread to his colon.

To facilitate making this important 
determination, the physician designated 
to provide this opinion must review the 
claims file for the Veteran's pertinent 
medical and other history, including a 
complete copy of this remand.  This 
physician also much discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

3.  Ensure the opinion responds to the 
questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate the Appellant's 
claim for service connection for cause 
of death in light of the additional 
evidence.  If this claim is not granted 
to her satisfaction, send her and her 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


